In a negligence action to recover damages for personal and property injuries, loss of services and medical expenses, plaintiffs appeal from so much of an order of the Supreme Court, Queens County, dated June 16, 1971, as granted in part defendants’ motion to set aside a jury verdict for plaintiffs as excessive, i.e., to the extent of (1) setting aside the verdict insofar as it was in favor of plaintiff Gloria ■ Falange for personal injuries in the amount of $342,800, and in favor of plaintiff Alfred Falange for medical expenses and loss of services in the amount of $7,142 and (2) ordering a new trial as to those causes. (The trial court’s decision on the motion was to permit plaintiffs to stipulate to reduce said amounts to $10,000 and $2,000, respectively, as an alternative to a new trial, but plaintiffs failed so to stipulate.) Order affirmed insofar as appealed from, without costs, unless, within 30 days after entry of the order to be made hereon, plaintiffs shall serve and file in the office of the clerk of the trial court a written stipulation consenting to a reduction in the amounts of the verdict for plaintiff Gloria Palange’s personal injuries to $10,000 and for plaintiff Alfred Palange’s medical expenses and loss of services to $2,000, in which event the order, insofar as appealed from, is reversed, without costs, defendants’ motion is denied with respect to said causes of action, and the verdict as to said causes is reinstated as reduced by such stipulation. We agree with the trial court that the verdict on the personal injury cause of plaintiff Gloria Falange and on the cause of plaintiff Alfred Falange for medical expenses and loss of services was excessive to the extent indicated. However, in the interests of justice, plaintiffs should be afforded an extension of time, as provided herein, 'to stipulate to reduce the verdict on these two causes. Munder, Acting P. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur.